Exhibit 10.48
APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
CHINA
Terms and Conditions
Conversion of Units and Issuance of Shares. The following provisions supplement
Section 4 of the Agreement.
Grantee acknowledges that the Restricted Stock Units may be settled in shares of
Common Stock or in cash, at the sole discretion of the Company and subject to
any applicable regulatory requirements.
To facilitate compliance with applicable laws or regulations in China, Grantee
agrees and acknowledges that the Company and/or the Company’s designated broker
is entitled to (a) immediately sell all shares of Common Stock issued to Grantee
upon vesting of the Restricted Stock Units (on Grantee’s behalf pursuant to this
authorization), either at the time the Restricted Stock Units vest or when
Grantee ceases employment with the Employer, the Company or an Affiliate, or (b)
require that any shares of Common Stock acquired under the Plan be held with a
broker designated by the Company until the shares of Common Stock are sold.
Grantee acknowledges that the Company and/or the Company’s designated broker are
under no obligation to arrange for the sale of the shares of Common Stock at any
particular price. In any event, when the shares of Common Stock acquired under
the Plan are sold, the proceeds of the sale of the shares of Common Stock, less
any applicable Tax-Related Items and broker’s fees or commissions, will be
remitted to Grantee in accordance with applicable exchange control law and
regulations, as further described below.

 



--------------------------------------------------------------------------------



 



Exchange Control Requirements. Grantee understands and agrees that, if he or she
is subject to exchange control laws in China, Grantee will be required to
repatriate the cash proceeds from the sale of the shares of Common Stock
acquired under the Plan to China. Grantee further understands that, under local
law, such repatriation of the cash proceeds may need to be effectuated through a
special exchange control account established by the Company, an Affiliate or the
Employer, and Grantee hereby consents and agrees that any cash proceeds from the
sale of shares of Common Stock acquired under the Plan may be transferred to
such special account prior to being delivered to Grantee. The proceeds may be
paid to Grantee in U.S. dollars or local currency at the Company’s discretion.
If the proceeds are paid to Grantee in U.S. dollars, Grantee understands that he
or she will be required to set up a U.S. dollar bank account in China so that
the proceeds may be deposited into this account. If the proceeds are paid to
Grantee in local currency, Grantee acknowledges that the Company is under no
obligation to secure any particular exchange conversion rate and the Company may
face delays in converting the proceeds to local currency due to exchange control
restrictions. Grantee agrees to bear any currency fluctuation risk between the
time the shares of Common Stock are sold and the time the proceeds are
distributed to Grantee. Grantee further agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.

2



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
FRANCE
Notifications
Exchange Control Notification. Grantee may hold shares of Common Stock acquired
under the Plan outside of France provided that Grantee declares all foreign
accounts (including any accounts that were opened or closed during the tax year)
on Grantee’s annual income tax return. Furthermore, Grantee must declare to the
customs and excise authorities any cash or securities Grantee imports or exports
without the use of a financial institution when the value of the cash or
securities exceeds a certain threshold which is set annually (€10,000 for 2010).

3



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for Grantee. In addition, Grantee must report any receivables, payables or debts
in foreign currency exceeding an amount of €5,000,000 in any month.

4



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
INDIA
Notifications
Exchange Control Notification. Any proceeds from the sale of shares of Common
Stock acquired under the Plan and any cash dividends received in connection with
the Plan must be repatriated to India and converted into local currency within
ninety (90) days of receipt. A foreign inward remittance certificate (“FIRC”)
will be issued by the bank where the foreign currency is deposited. Grantee
should maintain the FIRC as evidence of the repatriation of the proceeds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.

5



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
IRELAND
Notifications
Director Notification Obligation. If Grantee is a director, shadow director1 or
secretary of the Company’s Irish Affiliate, he or she must notify the Irish
Affiliate in writing within five (5) business days of receiving or disposing of
an interest in the Company (e.g., Restricted Stock Units, shares of Common
Stock, etc.), or within five (5) business days of becoming aware of the event
giving rise to the notification requirement or within five days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or children
under the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).
 

1   A shadow director is an individual who is not on the board of directors of
the Irish Affiliate but who has sufficient control so that the board of
directors of the Irish Affiliate acts in accordance with the directions or
instructions of the individual.

6



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
JAPAN
No country-specific provisions.

7



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
SINGAPORE
Notifications
Securities Law Notification. The Award is being made pursuant to the “Qualifying
Person” exemption” under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. Grantee should note that
the Award is subject to section 257 of the SFA and Grantee will not be able to
make (i) any subsequent sale of shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of shares of Common Stock subject to the Award in
Singapore, unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).
Director Notification Obligation. If Grantee is a director, associate director
or shadow director2 of the Company’s Singapore Affiliate, Grantee is subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether Grantee is a Singapore resident or employed in Singapore. Among these
requirements is an obligation to notify the Company’s Singapore Affiliate of an
interest in the Company (e.g., Restricted Stock Units, shares of Common Stock,
etc.) or a related company within two business days of (i) acquiring or
disposing of such interest in the Company, (ii) any change in a previously
disclosed interest in the Company (e.g., acquisition of shares of Common Stock
pursuant to the Award, sale of shares of Common Stock), or (iii) becoming a
director, associate director or shadow director of the Company’s Singapore
Affiliate if such an interest exists at the time.
 

2   A shadow director is an individual who is not on the board of directors of
the Singapore Affiliate but who has sufficient control so that the board of
directors acts in accordance with the directions or instructions of the
individual.

8



--------------------------------------------------------------------------------



 



APPENDIX
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant
(the “Award”) of restricted stock units (the “Restricted Stock Units”) to
Grantee under the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”) if Grantee resides in one of the countries listed below.
Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Plan and/or the Restricted Stock Unit Award Agreement
(the “Agreement”), as applicable.
Notifications
This Appendix also includes information regarding exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of April 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Restricted Stock Units
vest or the shares of Common Stock acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, or if Grantee transfers employment to
another country after the Award of Restricted Stock Units to Grantee, the
information contained herein may not be applicable to Grantee.
UNITED KINGDOM
Terms and Conditions
Conversion of Units and Issuance of Shares. This provision supplements Section 4
of the Agreement.
Notwithstanding any discretion or anything to the contrary in the Plan and/or
the Agreement, the Award does not provide any right for Grantee to receive a
cash payment and the Restricted Stock Units will be settled in shares of Common
Stock only.
Tax Obligations. This provision supplements Section 6 of the Agreement:
If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected Tax-Related Items will constitute a loan
owed by Grantee to the Employer, effective on the Due Date. Grantee agrees that
the loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 6 of the Agreement. Notwithstanding the foregoing,
if Grantee is a director or executive officer of the Company (within the meaning
of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
Grantee will not be eligible for such a loan to cover the Tax-Related Items.

9



--------------------------------------------------------------------------------



 



In the event that Grantee is such a director or executive officer and the
Tax-Related Items are not collected from or paid by Grantee by the Due Date, the
amount of any uncollected Tax-Related Items will constitute a benefit to Grantee
on which additional income tax and national insurance contributions (including
the Employer’s Liability, as defined below) will be payable. Grantee will be
responsible for reporting and paying any income tax and national insurance
contributions (including the Employer’s Liability, as defined below) due on this
additional benefit directly to HMRC under the self-assessment regime.
Joint Election. As a condition of Grantee’s participation in the Plan and the
vesting of the Restricted Stock Units, Grantee agrees to accept any liability
for secondary Class 1 national insurance contributions which may be payable by
the Company and/or the Employer in connection with the Restricted Stock Units
and any event giving rise to Tax-Related Items (the “Employer’s Liability”). To
accomplish the foregoing, Grantee agrees to execute the following joint election
with the Company, the form of such Joint Election being formally approved by
HMRC (the “Joint Election”), and any other required consent or elections.
Grantee further agrees to execute such other joint elections as may be required
between Grantee and any successor to the Company and/or the Employer. Grantee
further agrees that the Company and/or the Employer may collect the Employer’s
Liability from Grantee by any of the means set forth in Section 6 of the
Agreement.
If Grantee does not enter into the Joint Election prior to the vesting of the
Restricted Stock Units, Grantee will forfeit the Restricted Stock Units and any
shares of Common Stock that have been issued will be returned to the Company at
no cost to the Company, without any liability to the Company and/or the
Employer.

10



--------------------------------------------------------------------------------



 



EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
Restricted Stock Units
for Employees in the United Kingdom
FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE

1.   Parties       This Election is between:

  (A)   [Insert name of Employee] (the “Employee”), whose National Insurance
number is [                                        ], who is employed by one of
the employing companies listed in the attached schedule (the “Employer”), and
who is eligible to receive restricted stock units pursuant to the terms and
conditions of the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”), and     (B)   Emulex Corporation, of 3333 Susan Street, Costa
Mesa, CA 92626, U.S.A. (the “Company”) which may grant restricted stock units
under the Plan and is entering this Election on behalf of the Employer.

2.   Purpose of Election

  2.1   This Election relates to the Employer’s secondary Class 1 national
insurance contributions (the “Employer’s Liability”) which may arise on the
occurrence of a “Taxable Event” pursuant to section 4(4) (a) of the Social
Security Contributions and Benefits Act 1992, including:

  (i)   the acquisition of securities pursuant to the restricted stock units,
including any dividend equivalents paid out in securities of the Company
(pursuant to section 477(3)(a) ITEPA); and/or     (ii)   the assignment or
release of the restricted stock units in return for consideration (pursuant to
section 477(3)(b) ITEPA); and/or     (iii)   the receipt of a benefit in
connection with the restricted stock units other than a benefit within (i) or
(ii) above (pursuant to section 477(3)(c) ITEPA).

      In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act
2003.     2.2   This Election is made in accordance with paragraph 3B(1) of
Schedule 1 to the Social Security Contributions and Benefits Act 1992.     2.3  
This Election applies to all restricted stock units granted to the Employee
under the Plan, including any dividend equivalents paid out in securities of the
Company with respect to the restricted stock units, on or after [insert date] up
to the termination date of the Plan.

11



--------------------------------------------------------------------------------



 



  2.4   This Election does not apply in relation to any liability, or any part
of any liability, arising as a result of regulations being given retrospective
effect by virtue of section 4B(2) of either the Social Security Contributions
and Benefits Act 1992, or the Social Security Contributions and Benefits
(Northern Ireland) Act 1992.     2.5   This Election will not apply to the
extent that it relates to relevant employment income which is employment income
of the earner by virtue of Chapter 3A of Part 7 of ITEPA 2003 (employment
income: securities with artificially depressed market value).

3.   The Election

      The Employee and the Company jointly elect that the entire liability of
the UK Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by signing this
Election, he or she will become personally liable for the Employer’s Liability
covered by this Election.

4.   Payment of the Employer’s Liability

  4.1   Notwithstanding that pursuant to this Election the Employer’s Liability
is transferred to the Employee, the Employee authorises the Employer, and the
Employer agrees, to remit the Employer’s Liability to Her Majesty’s Revenue &
Customs (“HMRC”) on behalf of the Employee. The Employee agrees to pay to the
Employer the Employer’s Liability on demand at any time on or after the Event.  
  4.2   Without limitation to Clause 4.1 above, the Employee hereby authorises
the Company and/or the Employer to collect the Employer’s Liability from the
Employee at any time on or after the Taxable Event:

  (i)   directly from the Employee by payment in cash or cleared funds; and/or  
  (ii)   by deduction from salary or any other payment payable to the Employee
at any time on or after the date of the Taxable Event; and/or     (iii)   by
arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the restricted stock
units; and/or     (iv)   through any other method set forth in the Restricted
Stock Unit Award Agreement entered into between the Employee and the Company.

  4.3   The Company hereby reserves for itself and the Employer the right to
withhold the transfer of any securities to the Employee until full payment of
the Employer’s Liability is received.

5.   Duration of Election

  5.1   The Employee and the Company agree to be bound by the terms of this
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.     5.2   This Election will continue in effect until the earliest of the
following:

12



--------------------------------------------------------------------------------



 



  (i)   such time as both the Employee and the Company agree in writing that it
should cease to have effect;     (ii)   on the date the Company serves written
notice on the Employee terminating its effect;     (iii)   on the date HMRC
withdraws approval of this Form of Election; or     (iv)   on the date the
Election ceases to have effect in accordance with its terms in respect of any
outstanding restricted stock units granted under the Plan.

In signing this Election, both the Employer and the Employee agree to be bound
by its terms as stated above.
Signed by [Insert name of Employee]

         
The Employee
       
 
       
 
       
Date
       
 
       

Signed for and on behalf of Emulex Corporation

     
 
   
[Insert name and title of signatory]
   
Emulex Corporation
   
[Insert Date]
   

13



--------------------------------------------------------------------------------



 



Schedule to Form of Election — Employing Companies
The Employing Companies to which this Form of Election relates are:
Emulex Limited

     
Registered Office:
  Trinity Court, Molly Millars Lane, Wokingham, Berkshire, RG41 2PY, UK
Company Number:
  5942715 
Corporation Tax District:
  Reading
Corporation Tax Reference:
  610 28946 09952 
PAYE District:
  Kent
PAYE Reference:
  577/BA13319 

14